Citation Nr: 0938045	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  06-16 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation in excess of 40 
percent disabling for lumbosacral strain, paravertebral 
myositis, and spondylosis.  


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to 
January 1956, and June 1981 to July 1981, during the Korean 
Conflict and peacetime.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of the Department of 
Veterans Affairs (VA), San Juan, the Commonwealth of Puerto 
Rico, Regional Office (RO), which denied an increased 
evaluation in excess of 40 percent for service-connected 
lumbosacral strain, paravertebral myositis, and spondylosis.  
The Veteran disagreed with such decision and subsequently 
perfected an appeal.   

In May 2008, the Board remanded this claim to the RO for 
additional development, including a VA examination to 
determine the severity and extent of the Veteran's service-
connected for lumbosacral strain, paravertebral myositis, and 
spondylosis.  That development was completed and the case was 
returned to the Board for appellate review.  

In an April 2009 rating decision, the RO granted service 
connection for right and left leg sciatic neuropathy 
secondary to the service-connected lumbosacral strain, 
paravertebral myositis, and spondylosis, and assigned a 10 
percent evaluation for each, effective February 4, 2009.  The 
Veteran has not disagreed with this decision.    

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected lumbosacral strain, 
paravertebral myositis, and spondylosis disability is 
manifested by degenerative joint disease, degenerative disc 
disease, and complaints of pain.

2.  The medical evidence does not more nearly approximate a 
finding of intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months, or a finding of unfavorable ankylosis of 
the entire thoracolumbar spine or entire spine.  

3.  The medical evidence does not support a finding of 
greater functional impairment due to pain on use.  

4.  The Veteran has not submitted evidence tending to show 
that his service-connected lumbosacral strain, paravertebral 
myositis, and spondylosis disability requires frequent 
hospitalization, is unusual, or causes marked interference 
with employment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent 
disabling for lumbosacral strain, paravertebral myositis, and 
spondylosis are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 
4.1, 4.10, 4.40. 4.45, 4.59, 4.71a, Diagnostic Codes 5235-
5243 (2009); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2009).
	
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, that will assist in substantiating or that 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

Here, the RO provided the Veteran with VCAA notice in August 
2004 and May 2008 letters.  These letters informed the 
Veteran of what evidence was required to substantiate his 
increased evaluation claim, and of the Veteran's and VA's 
respective duties for obtaining evidence.  In March 2006 and 
June 2009 notice letters, the RO advised the Veteran as to 
how disability ratings and effective dates are awarded, as 
required in Dingess.  19 Vet. App. 473.    

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id.  In this case, adequate notice of this element was 
provided to the Veteran in a May 2008 attachment to a notice 
letter.

Although complete notice was not sent before the initial 
agency of original jurisdiction (AOJ) decision in this 
matter, the Board finds that this error was not prejudicial 
to the appellant because the actions taken by VA after 
providing the notice have essentially cured the error in the 
timing of notice.  The Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his increased evaluation claim and given ample time to 
respond.  The information submitted by the Veteran and the 
statements provided by the Veteran exemplify the Veteran's 
knowledge of what he had to demonstrate in order to acquire 
an increased evaluation for his disability.  For these 
reasons, it is not prejudicial to the Veteran for the Board 
to proceed to finally decide this appeal as the notice error 
did not affect the essential fairness of the adjudication of 
the claim.

The Board observes that the Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his increased evaluation claim and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the Veteran.  Thus, 
the Board finds that any error in the timing of the Veteran's 
notification of the VCAA constituted harmless error.    

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, 
service treatment records (STRs), service personnel records, 
VA medical records, private treatment records, and the 
statements of the Veteran and his representative have been 
associated with the claims file.  The Veteran was afforded 
two VA examinations regarding his lumbosacral strain, 
paravertebral myositis, and spondylosis disability in October 
2004 and February 2009.  The Veteran did not request any 
hearings.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Further, the entire recorded history, 
including medical and industrial history, is considered so 
that a report of a rating examination, and the evidence as a 
whole, may yield a rating which accurately reflects all 
elements of disability, including the effects on ordinary 
activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41. 
 
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A 
recent decision of the Court has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary. 
When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. §§ 4.3, 4.7.  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  38 
C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  
Id. 

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40.

The General Rating Formula for Diseases and Injuries of the 
Spine applies to Diagnostic Codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating IDS Based on 
Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2009).  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
	
Unfavorable ankylosis of the entire 
spine...........................................100 

Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50 

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine........................................................
..................40 

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................
................30 

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis..................................20 

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height.......................................................
........10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.
Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.

IDS should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating IDS Based on Incapacitating Episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under § 4.25.  

IDS is evaluated (preoperatively or postoperatively) either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  IDS with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months (60 
percent); and with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months (40 percent).  38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2009).

Note 1 provides that for purposes of evaluations under 5243, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

Note 2 provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.
     
Here, by way of history, in a June 1984 rating decision, the 
RO granted service connection for the Veteran's lumbosacral 
strain, paravertebral myositis, and spondylosis disability, 
and assigned a 10 percent disabling evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5021, and former 
Diagnostic Code 5295.  In a January 1995 rating decision, the 
RO assigned an increased evaluation of 40 percent disabling 
(effective November 16, 1993) for the Veteran's service-
connected lumbosacral strain, paravertebral myositis, and 
spondylosis disability based on severe limitation of motion 
of the lumbar spine, under 38 C.F.R. § 4.71a, former 
Diagnostic Codes 5292, 5295.  In July 2001, the Veteran filed 
an increased evaluation claim for his service-connected 
lumbar spine disability.  See "Statement in Support of 
Claim," received July 2001.  In a May 2002 rating decision, 
the RO denied the Veteran's increased evaluation claim.  In 
August 2004, the Veteran filed another increased evaluation 
claim for his service-connected lumbar spine disability.  See 
"Statement in Support of Claim," received August 2004.  In 
a July 2005 rating decision, the RO again denied such claim 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  See  38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243.  

Evidence relevant to the Veteran's lumbar spine disability 
includes VA Examination Reports of the Spine conducted at the 
VA Medical Center (VAMC) in San Juan, the Commonwealth of 
Puerto Rico, on October 2004 and February 2009; VA treatment 
records from the San Juan VAMC; and private treatment records 
from Dr. R.A.F.

In October 2004, the Veteran underwent a VA examination 
regarding his lumbar spine disability at the San Juan VAMC.  
The Veteran complained of continued pain of the lumbar spine 
since his injury in-service, and radiating pain and numbness 
toward his legs.  The Veteran also reported that the pain is 
"stabbing," "sharp," "severe," and "frequent."  He also 
reported that he had additional limitation of motion and 
functional impairment during flare-ups which resulted in 
limited self-care.  The Veteran reported he was able to walk 
for 10-20 minutes, is moderately independent in self-care, 
and is retired.  The October 2004 examiner did not review the 
Veteran's claims file and relied on the Veteran's verbal 
history.  The examiner noted that the Veteran does not use a 
brace or orthosis, but does use a one-point cane.  

Upon physical examination, range of motion of the 
thoracolumbar spine was extension of 0 to 30 degrees with 
pain, right lateral flexion of 0 to 30 degrees with pain, 
left lateral flexion of 0 to 30 degrees with pain, right 
rotation of 0 to 40 degrees with pain, and left rotation of 0 
to 40 degrees with pain.  The examiner noted that there was 
exquisite tenderness upon palpation at the lumbar spine and 
paravertebral muscles.  The examiner noted that the Veteran 
was unable to perform repetitive flexion of the thoracolumbar 
area while in a standing position due to pain, and he was 
unable to perform flexion against some resistance in the 
supine position due to pain.  No guarding , kyphosis, 
reserved lordosis, postural abnormalities, fixed deformities, 
or ankylosis was noted; and a preserved spinal contour was 
noted.  After review of an October 2004 Lumbar Spine X-Ray 
Report, the examiner assessed the Veteran with lumbar strain 
myositis, status-post laminectomy; lumbar condition with 
post-surgical degenerative disc disease calcifications; and 
further soft tissue damage for which the possibility of 
worsening of the Veteran's previous condition from 1955 
cannot be ruled out.  See October 2004 VA Spine Examination 
Report. 

Medical records from the San Juan VAMC reveal treatment for 
complaints of low back pain.  See June 2003 Primary Care 
Physical Medicine and Rehabilitation Consult Note; July 2003 
Physical Medicine and Rehabilitation Consult Note; August 
2003 Physical Medicine and Rehabilitation Consult Note; 
September 3003 Physical Medicine and Rehabilitation Consult 
Note; June 2004 Primary Care Follow-Up Note; February 2004 
Primary Care Follow-Up Note.  An MRI taken in October 2004 
indicates moderate degenerative changes of the lumbar spine 
with L4-L5 and L5-S1 vacuum phenomenon indicating 
degenerative disc disease.  See October 2004 Lumbar Spine MRI 
Report, San Juan VAMC.

Private medical records from Dr. R.A.F. also reveal treatment 
for low back pain.  See October 2005 Progress Note; December 
2005 Progress Note; February 2007 Progress Note; March 2007 
Progress Note; November 2007 Progress Note; May 2008 Progress 
Note; June 2008 Progress Note; September 2008 Progress Note 
Internal Medicine Consult.  An October 2006 MRI of the lumbar 
spine revealed moderate multi-factorial acquired spinal canal 
stenosis, and focal disks seen at L2-L3 and L5-S1.  See 
October 2006 Lumbar Spine MRI Report from Dr. R.A.F. 

The Veteran underwent another VA examination for his spine in 
February 2009 at the San Juan VAMC.  The February 2009 
examiner reviewed the Veteran's claims folder.  Upon 
examination, the examiner noted an abnormal gait, normal 
posture, reverse lordosis of the spine, and no gibbus, 
kyphosis, list, lumbar lordosis, or scoliosis.  Range of 
motion of the lumbar spine was forward flexion of 0 to 10 
degrees, extension of 0 to 10 degrees, right lateral flexion 
of 0 to 20 degrees, left lateral flexion of 0 to 20 degrees, 
right rotation of 0 to 25 degrees, and left rotation of 0 to 
25 degrees, with pain on all ranges of motion.  There was 
also pain on repetitive range of motion testing.  The 
examiner noted that the Veteran had no episodes of being 
incapacitated in the past 12 months, and no medical 
certificates for strict bed rest during the last 12 months.  
The Veteran was diagnosed with lumbosacral strain, 
paravertebral myositis, and spondylosis; L4-L5 herniated 
nucleolus pulposus laminectomy; and mild peripheral 
neuropathy of the lower extremities and old radiculopathy 
right L5-S1 and Left L4-L5 by May 2006 EMG.  The examiner 
also noted that there were no effects on the occupation of 
the Veteran because he was not employed.  The examiner also 
noted that the Veteran's disability affected some of his 
activities of daily living, to include chores, shopping, 
exercise, sports, recreation, travel, bathing, dressing, 
toileting, and grooming.  There were no effects on feeding.  
See February 2009 VA Spine Examination Report.  

Based on the above evidence, the Board finds that an 
increased evaluation in excess of 40 percent disabling for 
the Veteran's service-connected lumbosacral strain, 
paravertebral myositis, and spondylosis, is not warranted 
because the evidence of record does not support a finding of 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months; or, unfavorable ankylosis of the entire 
thoracolumbar spine or the entire spine.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243, General Rating Formula 
for Diseases and Injuries of the Spine (2009); see also 
February 2009 VA Spine Examination Report.  In this regard, 
based on the above medical findings, physical examination, x-
ray, and MRI evidence does not reveal unfavorable ankylosis 
of the entire thoracolumbar spine or the entire spine.

Further, there is MRI evidence of degenerative disc disease 
of the lumbar spine.  See October 2004 Lumbosacral Spine MRI 
Report, San Juan VAMC; October 2006 Progress Note from Dr. 
R.A.F.  However, even when considering Diagnostic Code 5243 
(Intervertebral Disc Syndrome), intervertebral disc syndrome 
based on incapacitating episodes was not demonstrated.  The 
evidence of record does not support a finding of 
incapacitating episodes (bedrest prescribed by a physician) 
having a total duration of at least 6 weeks during the past 
12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2009).  The Veteran would not be eligible for a higher 
evaluation even if the symptoms of the degenerative disc 
disease were taken into account.

As noted, in an April 2009 rating decision, the RO granted 
service connection for right and left leg sciatic neuropathy 
secondary to the service-connected lumbosacral strain, 
paravertebral myositis, and spondylosis, and assigned a 10 
percent evaluation for each, effective February 4, 2009.  
Therefore, the neurological manifestations related to the 
service-connected lumbar spine disability have been 
considered, and separately rated.  

In evaluating the Veteran's claim, the Board has also 
considered whether an increased disability evaluation is 
warranted on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  As noted, on October 2004 VA 
examination, the Veteran was unable to perform flexion of the 
thoracolumbar area while in standing position due to pain, 
and was unable to perform flexion against some resistance in 
the supine position due to pain.  Pain was noted on range of 
motion testing, but repetitive motion testing was not 
conducted.  See October 2004 VA Spine Examination Report.  
Further, on February 2009 VA examination, the examiner 
documented pain throughout range of motion and repetitive 
range of motion testing, but no additional limitations after 
three repetitions of range of motion testing were noted.  See 
February 2009 VA Spine Examination Report.  Significantly, 
there was no additional loss in range of motion on repetitive 
motion testing.  Consequently, the Board finds no symptoms or 
pathology creating impairment that would warrant an increased 
evaluation for greater limitation of motion due to pain on 
lumbar spine motion.  
    
The Board has also considered the degree of functional 
impairment of the Veteran's lumbar spine disability as it 
affects his ability to work.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  However, even resolving 
all benefit of the doubt in the Veteran's favor, the Board 
finds that the Veteran's service-connected disability does 
not adversely affected his ability to function under the 
ordinary conditions of daily life.  Although the Veteran 
claims he retired fifteen years ago from his usual occupation 
based on "physical problems," including low back pain, 
there is no evidence to indicate that the Veteran's service-
connected disability had any affect on the Veteran's ability 
to work.  See February 2009 VA Spine Examination Report.  
Further, although the medical evidence reveals adverse 
impairment on the Veteran's ability to do chores, play sports 
and exercise, shop, travel, and groom, the Veteran could 
still perform his activities of daily living 
including feeding, bathing, dressing, and toileting.  See 
October 2004 VA Spine Examination Report; February 2009 VA 
Spine Examination Report.  
	
In light of the above discussion, the evidence of record does 
not support an evaluation in excess of 40 percent disabling 
for the Veteran's service-connected lumbar spine disability 
or an increased evaluation for functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of the lumbar spine under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).    

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for the Veteran's service-
connected lumbar spine disability may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 
§ 3.321(b)(1).  To accord justice in an exceptional case 
where the schedular standards are found to be inadequate, the 
field station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1).  The Court has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
277 (1995). 

The Board finds that there is no evidence that the Veteran's 
service-connected lumbar spine disability has presented such 
an unusual or exceptional disability picture at any time as 
to require consideration of an extraschedular evaluation 
pursuant to he provisions of 38 C.F.R. § 3.321(b).  In this 
case, the evidence of record does not indicate the Veteran is 
frequently hospitalized for his service-connected lumbar 
spine disability or that the lumbar spine disability caused 
marked interference with employment.  Further, the evidence 
fails to show that the disability picture created by the 
lumbar spine disability is exceptional or unusual.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action.  See VAOPGCPREC 6-
96.  

In addition, based upon the guidance of the Court in Hart, 
the Board has considered whether a staged rating is 
appropriate.  21 Vet. App. 505.  The Board has not found any 
variation in the Veteran's symptomatology or clinical 
findings that would warrant the assignment of any staged 
ratings in this case. 


ORDER

Entitlement to an increased evaluation in excess of 40 
percent disabling for lumbosacral strain, paravertebral 
myositis, and spondylosis, is denied.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


